Citation Nr: 1418214	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill / MGIB).


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Appellant had active service in the United States Air Force from May 1998 to May 2004.  The Appellant was dishonorably discharged.

This matter comes before the Board of Veterans' Appeals (the Board) from a July 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
FINDINGS OF FACT

1.  The Appellant's DD Form 214 lists his character of discharge from the United States Air Force as "Dishonorable."

2.  The Appellant's less than honorable discharge bars his receipt of Chapter 30 educational benefits.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 30, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 503, 3011, 7104 (West 2002); 38 C.F.R. § 21.7042 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (the Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (noting that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

Claimants may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he or she first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 2002); 38 C.F.R. § 21.7042(a)(2) (2013).  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  Id.

Here, the Appellant enlisted after June 30, 1985 for a period of more than three years.  While the Appellant had continuous active duty service for more than three years, the Board finds that he is otherwise disqualified from eligibility for the foregoing education benefits.

Specifically applicable to this case is 38 C.F.R. § 21.7042 (a)(4) (2013), which provides that after completing the service requirements of § 21.7042 (a), an individual must: continue on active duty, or; be discharged from service with an honorable discharge, or; be released after service on active duty characterized by the Secretary concerned as honorable service, and be placed on the retired list, or be transferred to the Fleet Reserve or Fleet Marine Corps Reserve, or be placed on the temporary disability retired list, or; be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service.  Id.

The facts of this case are undisputed.  The Appellant's DD Form 214 indicates he received a dishonorable discharge from service, and did not complete his first full term of service.  Given the character of the Appellant's discharge, he does not meet the eligibility requirements for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(A) (West 2002).

The Board has sympathetically considered the Appellant's contentions regarding his completion of 5 years and 11 months out of his 6 year term of service, but in this case, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also, Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit.

As the disposition of this claim is based on the law and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for Chapter 30 education benefits is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


